Citation Nr: 1328856	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  10-43 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus and if so, whether service connection is warranted. 


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's friend


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from June 5, 1997 to August 22, 1997 and from February 2003 to February 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2011, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In March 2004, the RO denied service connection for diabetes mellitus and so informed the Veteran that same month.  The Veteran did not file a notice of disagreement and the decision became final.  

2.  In April 2006, the RO found that no new and material evidence had been received to reopen the claim and so informed the Veteran that same month.  The Veteran did not file a notice of disagreement and the decision became final.  

3.  Evidence added to the record since the last final denial of entitlement to service connection for diabetes mellitus in April 2006 includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The April 2006 decision that found that no new and material evidence had been received to reopen the previously claim for service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  New and material evidence has been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

On the VCAA notice requirements for a new and material evidence claim, pursuant to Kent v. Nicholson, No. 04-181 (Vet. App. March 31, 2006), given the favorable outcome on the claim to reopen, no conceivable prejudice to the Veteran could result from reopening the claim.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In March 2004, the RO denied service connection for diabetes mellitus and so informed the Veteran that same month.  The Veteran did not file a notice of disagreement and the decision became final.  In April 2006, the RO found that no new and material evidence had been received to reopen the claim and so informed the Veteran that same month.  The Veteran did not file a notice of disagreement and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO in March 2004 consisted of the Veteran's service treatment records.  The service treatment records showed that in May 2003 the Veteran reported that he had been diagnosed with diabetes mellitus in 2001 and that when he was examined in March 2003 he had elevated blood sugars.  The RO found that the disorder existed prior to service and was aggravated in service.   In April 2006, the RO found that no new and material evidence had been received to reopen the claim.  The evidence considered at that time consisted of copies of service treatment records, and private records dated from October 2004 to November 2004.  The records showed continuing treatment for diabetes mellitus.   

Evidence added to the record since the April 2006 denial consists of private treatment records dated from June 2006 to 2009 and hearing testimony before the Board.  The private records are new because they were not in existence at the time of the previous denial and they are relevant because they document continuing treatment for diabetes mellitus beginning within the first year post the Veteran's final period of service.  Manifestations of a disability that were recorded prior to, during and subsequent to service, are relevant to a claim for service connection based on aggravation of a preexisting disability.  See 38 C.F.R. § 3.306(b).  The records are therefore new and material to the Veteran's claim.  This evidence raises a reasonable possibility of substantiating his claim regarding service connection.  

The evidence submitted by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and does raises a reasonable possibility of substantiating the claim.  Thus the claim is reopened.  


ORDER

New and material evidence has been received and the claim for service connection for diabetes mellitus is reopened.  


REMAND

Reason for Remand: to obtain a VA examination and opinion.  

The Veteran seeks service connection for diabetes mellitus.  He asserts that his diabetes was aggravated during his active service.  He was found to have elevated glucose readings in service and he has a current diagnosis of diabetes mellitus.  

The Veteran is not represented in this present claim and is pursuing his appeal pro se.  As such, VA must carefully ensure its own compliance with its duty to assist this Veteran in the development of his claim.  Additionally, his service treatment records are incomplete, apparently having been misplaced by VA.  The service treatment records currently in the file are those submitted by the Veteran.  The Board recognizes that it has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit-of-the-doubt rule when records in the possession of the government are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran has not been examined by VA to obtain a nexus opinion.  As a result, the Board concludes that a remand is necessary for a VA opinion as there is evidence of a current disability, evidence of in-service symptoms, and evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   Furthermore, the Board finds an opinion is necessary to determine whether diabetes preexisted service, and if so, whether it was aggravated beyond the natural progression of the disease by active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  He should be informed that any copies of his service treatment records in his position and not currently in the file should be sent to VA.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination for the purposes of determining the nature and etiology his current diabetes mellitus. 

The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

After examining the Veteran, the examiner must provide an opinion as to whether his diabetes mellitus had its onset in active service.  In addition, the examiner must provide an opinion as to whether any the diabetes is causally or etiologically related to any period of active service.  If not, based on a review of the claims file, the examiner should express an opinion as to whether any preexisting diabetes was aggravated beyond its natural progression during any of the Veteran's periods of active service.  In rendering this opinion, the examiner should note that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute "aggravation" unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341 (Fed. Cir. 2002); Hunt v. Dersinski, 1 Vet. App. 292 (1991).  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions must be provided.   

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


